t c summary opinion united_states tax_court augusto and maria negret petitioners v commissioner of internal revenue respondent docket no 17497-06s filed date augusto and maria negret pro sese brian a pfeifer for respondent chabot judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as a precedent for any other case sec_7463 unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue except as to sec_7463 which is as in effect for proceedings commenced on the date the petition in the instant case was filed respondent determined a deficiency of dollar_figure in federal individual income_tax against petitioners for after concessions by petitioners the issues for decision3 are whether petitioners are entitled to any depreciation_deductions claimed on schedule c profit or loss from business and if so then in what amount and whether petitioners are entitled to any vehicle insurance deduction in excess of their claimed and allowed standard mileage rates in connection with the schedule c activity and if so then in what amount background the stipulation and the stipulated exhibits are incorporated herein by this reference petitioners concede that their schedule c gross_income was dollar_figure as determined in the notice_of_deficiency and not dollar_figure as stated on their tax_return and they are entitled to an itemized_deduction of dollar_figure for home mortgage interest and points as determined in the notice_of_deficiency and not dollar_figure as stated on their tax_return the other adjustments relating to the 2-percent floor on certain itemized_deductions and a claimed credit for certain retirement savings contributions are computational only their resolutions depend on our determinations as to the issues for decision when the petition in the instant case was filed petitioners augusto negret and maria negret hereinafter sometimes referred to as maria resided in florida during maria operated a schedule c business as an avon representative this business will hereinafter sometimes be referred to as maria’s avon business table sets forth pertinent information from the schedule c relating to maria’s avon business that petitioners attached to their form_1040 u s individual_income_tax_return together with respondent’s adjustments in the notice_of_deficiency table amount respondent schedule c line item claimed determined adjustment gross_receipts or sales dollar_figure dollar_figure 1dollar_figure advertising big_number big_number -0- tools -0- big_number big_number car and truck expenses big_number big_number -0- depreciation big_number -0- big_number insurance big_number -0- big_number office expense -0- supplie sec_250 -0- 24a travel -0- 24d meals and entertainment -0- other expenses -0- total expenses big_number big_number big_number net_profit_or_loss big_number big_number big_number petitioners concede this adjustment these amounts are not specifically set forth in the notice_of_deficiency but are the computational results of the amounts that are set forth the schedule c shows that maria’s vehicle was used as follows in big_number miles for business big_number miles for commuting and big_number miles for other petitioners’ claimed dollar_figure car and truck expenses were computed by multiplying big_number miles of business use by the standard mileage rate of cents the claimed dollar_figure insurance expense supra table is for the same vehicle as the claimed dollar_figure car and truck expenses table shows the information on a depreciation schedule attached to petitioners’ tax_return table item information description of property leasehold imp date acquired cost or other basis dollar_figure depreciable basis dollar_figure accumulated depreciation no entry method used macrs life or rate depreciation for dollar_figure ads depreciation for dollar_figure on the form_4562 depreciation and amortization attached to their tax_return petitioners claimed a dollar_figure special depreciation allowance and an macrs depreciation deduction of dollar_figure for a total of dollar_figure sec_168 provides for an additional_depreciation deduction of percent of the adjusted_basis of qualified_property but requires the adjusted_basis to then be reduced by this additional deduction before computing the amount otherwise allowable as a depreciation deduction the dollar_figure claimed special depreciation allowance i sec_30 percent of the claimed dollar_figure cost or other basis see supra table the dollar_figure basis minus the dollar_figure special depreciation leaves the dollar_figure depreciable basis see supra table used to calculate the remaining depreciation maria used a computer in connection with her avon business she bought the computer in or for dollar_figure before maria began to use the computer in connection with her avon business petitioners used it for personal purposes during in addition to business use maria used the computer for personal e- mail and to browse the internet for purposes not related to her avon business maria used a printer original cost--dollar_figure a scanner original cost--dollar_figure and facsimile equipment original cost-- dollar_figure in connection with the computer she used in connection with her avon business maria used two desks in connection with her avon business the desks were bought in for about dollar_figure to dollar_figure apiece before maria began to use the desks in connection with her avon business petitioners used them for personal purposes discussion in general a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 during maria operated a schedule c business as an avon representative however sec_274 disallows deductions otherwise available in many cases unless certain substantiation requirements have been met in general the commissioner’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and the taxpayers have the burden of proving otherwise see rule a 290_us_111 petitioners have not contended that sec_7491 applies so as to shift the burden_of_proof on the record in the instant case if such a contention had been made then we would have concluded that the requirements of sec_7491 had not been met and so the burden_of_proof would not have been shifted for convenience we consider first the vehicle insurance issue and then the depreciation issue a vehicle insurance sec_274 provides that no deduction shall be allowed with respect to listed_property as defined in sec_280f unless certain substantiation requirements are met as best we can tell from the meager record the vehicle maria used in her avon business was a passenger_automobile within the meaning of paragraphs a i and of sec_280f sec_1_274-5 income_tax regs authorizes the commissioner to establish a method under which a taxpayer may use mileage rates to determine the amount of the ordinary and necessary expenses of using a vehicle for local transportation unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure in lieu of substantiating the actual costs revproc_2002_61 sec_11 2002_2_cb_616 provides that for a taxpayer may deduct cents per mile of business use in lieu of all operating and fixed costs which are defined as including insurance id sec_5 c b pincite petitioners claimed the 36-cent rate for the claimed big_number miles of business use of maria’s vehicle for a deduction of dollar_figure respondent allowed this mileage claim in full see supra table this 36-cent mileage rate includes insurance and is in lieu of a deduction for substantiated actual costs having used--and been allowed--the standard rate for petitioners are not entitled to deduct in addition any of the listed operating and fixed costs including insurance we hold for respondent on this issue b depreciation on their tax_return petitioners claimed that they acquired dollar_figure of leasehold improvements on date they claimed that all of this property was eligible for percent special depreciation of dollar_figure plus regular depreciation of dollar_figure for a total depreciation deduction of dollar_figure petitioners’ tax_return was professionally prepared petitioners proceeded pro_se at the trial but their tax_return_preparer was allowed to sit with them at the counsel table and to assist them we noted that the tax_return showed the dollar_figure but did not show what items were covered by that amount nor did it indicate the costs acquisition dates and specific business uses of any of these items when maria took the witness stand we urged her to testify about the most expensive items first after maria testified about a computer two desks a printer a scanner a fax machine and a telephone including testimony about these items’ original costs aggregating about dollar_figure the following colloquy occurred the court how are you going to get to dollar_figure some odd dollars if you’re already getting to shall we say small potatoes items like dollar_figure items the witness i don’t have anything to go to dollar_figure the court are there any other big items that you want to tell us about the witness no sir petitioners did not call their tax_return_preparer to the witness stand to explain any components of the dollar_figure item on the tax_return that she had prepared for petitioners to file from the foregoing we conclude that there was no foundation for the depreciation claims on petitioners’ tax_return nevertheless respondent has conceded that maria had a real schedule c business and agrees that petitioners are entitled to deduct the net losses from that business against their other income see supra table petitioners impressed us as being truthful even if somewhat vague in their sworn trial testimony notwithstanding our conclusion about the depreciation element on their sworn tax_return and we are satisfied that maria used depreciable_property in her avon business we conclude that petitioners have failed to show that they are entitled to any of their claimed 30-percent special depreciation see sec_168 we conclude that petitioners have failed to show that they have satisfied the strict substantiation requirements of sec_274 as to the property subject_to that section doing the best we can on the basis of the record herein we make as close an approximation as we can and bearing heavily upon petitioners whose inexactitude is of their own making we conclude that petitioners are entitled to deduct dollar_figure depreciation in connection with maria’s avon business for see 39_f2d_540 2d cir to take account of the foregoing decision will be entered under rule respondent did not determine an accuracy-related_penalty under sec_6662 in the notice_of_deficiency and did not assert a claim for such a penalty at or before any hearing in this case and so we do not deal with that potential issue see sec_6214 petitioners and their tax_return_preparer should understand that they dodged a bullet with regard to the depreciation claims on this tax_return
